Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 drawn to a composite in the reply filed on 3/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim contains an improper Markush group.
As to claim 4, the term “and” before “ethylene-methacrylic acid copolymer” is superfluous.  Appropriate correction is required. 
As to claim 5, the term “and” before “maleic anhydride grafted ethylene-alkyl acrylate copolymer” is superfluous.
As to claim 6, the term “and” before “ethylene-methacrylic acid copolymer” is superfluous.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,418,483 to Fujita et al. (hereinafter “Fujita”).
The term “optionally” indicates that a first copolymer and a second copolymer are not required materials by the claimed composite, thereby not limiting the scope of the claim under the broadest reasonable claim interpretation. (MPEP 2143.03).  As such, any limitations associated with the first and second copolymers with respect to claims 1-7 are optional and completely irrelevant to the claimed composite.  
Fujita discloses a shoe sole material comprising a midsole layer and an outsole layer bonded to the midsole layer by fusion (column 4, lines 20-35).  The midsole layer is a cross-linked ethylene vinyl acetate foam layer (table 1, example 3).  The outsole layer is a rubber layer (table 2, and examples 10, and 12).  

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0120024 to Koffler et al. (hereinafter “Koffler”).
The term “optionally” indicates that a first copolymer and a second copolymer are not required materials by the claimed composite, thereby not limiting the scope of the claim under the broadest reasonable claim interpretation. (MPEP 2143.03).  As such, any limitations associated with the first and second copolymers with respect to claims 1-7 are optional and completely irrelevant to the claimed composite.  
Further, as the claim is completely silent as to whether a rubber layer is a non-foamed layer; the examiner equates the prior art rubber foamed layer to the claimed rubber layer. 
 Koffler discloses a foam cushion comprising up to 100 layers adhered to each other by fusion (paragraph 126) wherein one or more layers can include rubber, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent, wherein one or more other layers can include a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent; and wherein any one or more other layers can include both rubber and a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent (paragraph 94).  
The resin is EVA (paragraph 33).  The examiner equates the rubber-containing layer to the claimed rubber layer, the resin layer to the claimed foam layer.  
The foam cushion is useful as an exercise floor mat, or a carpet underpadding (paragraph 135).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788